                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.         CV 19-03515-CJC (JEMx)                                 Date   January 31, 2020
 Title            Rafael Arroyo, Jr. v. Dorothy Mamula, et al.




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                  Court Reporter / Recorder




 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE IN RE PLAINTIFF
                         RAFAEL ARROYO, JR.’S MOTION (1) COMPELLING SET ONE
                         RESPONSES TO REQUESTS FOR THE PRODUCTION OF
                         DOCUMENTS; (2) COMPELLING SET ONE RESPONSES TO
                         INTERROGATORIES; (3) SEEKING RULE 37 SANCTIONS (Dkt. 22)

       Before the Court is Plaintiff Rafael Arroyo, Jr.’s Motion To Compel Responses To
Interrogatories And Requests For Production Of Documents And For Sanctions. (“Motion”)
(Dkt. 22.) Defendant Dorothy Mamula did not provide her portion of the Joint Stipulation, or file
any opposition or supplemental memorandum by the due date of January 28, 2020.

        Accordingly, the Court issues an ORDER TO SHOW CAUSE why the Court should not
grant Plaintiff’s Motion and enter Plaintiff’s Proposed Order (Dkt. 22-3) in its entirety.
Defendant Mamula has until Thursday, February 6, 2020 to file a Response to this OSC. If
no response is received, the Court will enter Plaintiff’s Proposed Order. If a response is filed,
Plaintiff may file a Reply on or before February 11, 2020. The hearing date for the Motion on
February 11, 2020 is hereby off calendar.

      The Court admonishes Defendant that failure to respond to discovery requests and
Motions risks entry of a default judgment.

cc: All Parties



                                                                                        :
                                                  Initials of Preparer                slo




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                               Page 1 of 1
